On November 21, 2012, the defendant was sentenced for violation of the conditions of a suspended sentence, to a commitment to the Montana Department of Corrections for a term of seven (7) years and two-hundred ninety-nine (299) days, for the offense of Count I: Incest, a Felony. The Department of Corrections shall determine whether to place the Defendant at the state prison, a pre-release facility or another correctional facility or program. The Court recommends that the Department of Corrections consider the Defendant’s need for continued sexual offender therapy combined with chemical dependency treatment or counseling in making its placement determination. The Court awarded the Defendant credit for time served between the dates of 11/18/99 through 02/02/12.
On February 22, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Joey Jayne. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of February, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Kathy Seeley and Alt. Member Hon. John Warner.